DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The continuation data should be listed on page 1 of the specification under the heading CROSS-REFERENCE TO RELATED APPLICATIONS.  Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  “the compounds” should be “the at least one compound”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 and § 101
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 provides for the use of the compound of formula (1) but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Accordingly, dependent clams 2-13 are indefinite.
Claims 10-12, it is unclear how the compound of formula (1) is used in combination with additives (claim 10); used in combination with UV-absorbers (claim 11); used in a form of a masterbatch (claim 12).
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hietpas et al. (US 2006/0040101).
Regarding claims 1-5 and 12:  Hietpas et al. (US ‘101) discloses poly(ethylene terephthalate) containing 500 ppm trimethyltrimellitate [0091-0092; Table VI, Sample 7D]. 
Regarding claim 10:  Hietpas et al. (US ‘101) discloses the poly(ethylene terephthalate) containing 500 ppm trimethyltrimellitate formed into a fiber and a finish spray {processing aid} was applied to the fiber [0091-0092; Table VI, Sample 7D]. 
Regarding claim 13:  Hietpas et al. (US ‘101) discloses fabrics {sheet form} [0095]. 

Claim(s) 1-2, 4-5, 7-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai et al. (US 6,180,251).
Regarding claims 1-2, 4-5, 7-10, and 12:  Kanai et al. (US ‘251) discloses polyester resins containing 0.1-10 wt% of an aromatic polyvalent carboxylate (E) [abstract], such as trioctyl trimellitate [8:65-9:18].  Kanai et al. (US ‘251) discloses Example 2 [Ex. 2; 10:50-11:40; Table 1, Ex. 2] containing poly(butylene terephthalate) (PBT [10:59-61]), 3 wt% 
Regarding claims 13:  Kanai et al. (US ‘251) discloses molding the composition into a test specimen having a minimum thickness of 1 mm {sheet form} [10:20-49].

Claim(s) 1-2, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (CN 102993708).  An English machine translation was used for citation.
Regarding claims 1-2, 6 and 10:  Guo et al. (CN ‘708) discloses a composition comprising polycaprolactone, trioctyl trimellitate and an antioxidant [Example].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hietpas et al. (US 2006/0040101) as applied to claim 1 above.
Regarding claims 7-9:  Hietpas et al. (US ‘101) discloses poly(ethylene terephthalate) containing 500 ppm (0.05 wt%) trimethyltrimellitate [0091-0092; Table VI, Sample 7D], wherein Hietpas et al. (US ‘101) discloses additives in amounts that do not detract from the benefits of the invention [0052].
Differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 6,180,251) as applied to claim 1 above.
Regarding claim 11:  Kanai et al. (US ‘251) discloses the composition can contain ultraviolet absorbers [9:39-46].
Kanai et al. (US ‘251) does not disclose Ex. 2 containing ultraviolet absorbers.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have et al. (US ‘251), and would have been motivated to do so since Kanai et al. (US ‘251) suggests that the composition can contain ultraviolet absorbers [9:39-46].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767